I dissent. In the first action it appears that, based upon a proper pleading which was supported by sufficient evidence, the trial court made specific findings of fact which constituted fraud on the part of the plaintiff in inducing defendant to sign and to deliver physical possession of each of the instruments upon which such action was founded. In addition thereto, as expressly provided by the terms of section 3097 of the Civil Code, as between the immediate parties to a negotiable instrument, "the delivery may be shown to have been conditional,or for a special purpose only, and not for the purpose of transferring the property in the instrument". Numerous authorities fully support the conclusion that, having established either fraud in the inducement of the execution of the asserted instrument, or that no legal delivery thereof was either intended or had by its maker, no recovery of a judgment may be had on such instrument by its immediate payee.
As to the second action, since it appears that the assumed guarantee by the defendant of each of the promissory notes in question was made after an action on each of such notes was barred by the statute, it is clear to my mind that the attempted guarantee created no legal obligation in favor of the payee of either of such notes as against the quasi guarantor. *Page 432